PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                       No. 20-11


JOHN R. WOOD,

                    Petitioner – Appellant,

             v.

BRYAN P. STIRLING, Commissioner, South Carolina Department of Corrections;
LYDELL CHESTNUT, Deputy Warden of Broad River Correctional Institution
Secure Facility,

                    Respondents – Appellees.


Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. David C. Norton, District Judge. (0:12−cv−03532−DCN)


Argued: October 29, 2021                                       Decided: March 2, 2022


Before MOTZ, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by published opinion. Judge Diaz wrote the opinion, in which Judge Motz and
Judge Richardson joined.


ARGUED: Elizabeth Anne Franklin-Best, ELIZABETH FRANKLIN-BEST, P.C., for
Appellant. Melody Jane Brown, OFFICE OF THE ATTORNEY GENERAL OF SOUTH
CAROLINA, Columbia, South Carolina, for Appellees. ON BRIEF: Emily C. Paavola,
JUSTICE 360, Columbia, South Carolina, for Appellant. Alan Wilson, Attorney General,
Donald J. Zelenka, Deputy Attorney General, OFFICE OF THE ATTORNEY GENERAL
OF SOUTH CAROLINA, Columbia, South Carolina, for Appellees.
DIAZ, Circuit Judge:

       John R. Wood shot and killed an on-duty police officer. A South Carolina jury

convicted him of murder and sentenced him to death. Having exhausted his state remedies,

Wood petitioned the district court for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

He now appeals the district court’s grant of summary judgment to the state officials Bryan

P. Stirling and Lydell Chestnut.

       We granted a certificate of appealability on one issue: whether Wood’s trial counsel

provided ineffective assistance by failing to object to the State’s introduction and use of

prison-conditions evidence at the penalty phase. We find that the state postconviction

court’s denial of relief didn’t constitute an unreasonable application of clearly established

federal law or an unreasonable determination of the facts. Thus, we affirm.



                                             I.

                                             A.

       In December 2000, Trooper Eric Nicholson encountered Wood while patrolling I-85

near Greenville, South Carolina. Wood was on a moped. After Nicholson confirmed with

another officer that mopeds couldn’t be operated on the interstate, he activated his lights

and siren to pull Wood over. But Wood didn’t stop. Instead, he led the officer off the

highway and onto a frontage road. Nicholson sped up to get beside Wood and used his car

to block the moped’s progress. Wood came to a stop near the driver-side window of

Nicholson’s car. Within seconds, Wood drew a gun and shot Nicholson five times through



                                             2
the window. Having fatally wounded the officer, Wood fled and met up with his girlfriend,

who had been following him in her Jeep.

       When police caught up with the pair, a high-speed chase ensued. Wood’s girlfriend

drove while Wood fired at pursuing officers from the passenger seat. He shot one of the

officers in the face, but the officer survived. As the chase continued, the Jeep ran several

cars off the road, striking one. And when the Jeep stalled, Wood hijacked a truck at

gunpoint—this time, he jumped into the driver’s seat. Officers eventually cornered and

arrested Wood.

                                             B.

       A South Carolina grand jury indicted Wood for Nicholson’s murder and possession

of a weapon during the commission of a violent crime. The State gave notice it would seek

the death penalty, and Wood’s capital trial began in February 2002. Attorneys John

Mauldin, James Bannister, and Rodney Richey represented him. The jury returned a guilty

verdict on both counts. The penalty phase began two days later.

       The State began the penalty phase by reintroducing all the evidence from the guilt

phase for the jury’s consideration. The rest of its penalty case consisted of Wood’s criminal

record and six witnesses. The State read Wood’s record to the jury, which included

convictions for shoplifting, grand theft, burglary, obtaining controlled substances by fraud,

and conspiring to use fraudulent identification in connection with counterfeit securities.

       As for its witnesses, the State spent the bulk of its time examining Jimmy Sligh, a

20-year employee of the South Carolina Department of Corrections. Sligh testified on “the



                                             3
difference between life in prison without parole versus the punishment of death.” 1 J.A.

317. Sligh described a prison as being “like a mini city.” J.A. 323. He explained that

prisoners in the general population typically have access to several privileges, assuming

good behavior.      These privileges include access to vocational and work programs,

recreational activities, freedom of movement around their cell block, and full-contact

family visits.

       In contrast, Sligh explained that death row prisoners are on 23-hour lockdown, have

no access to work programs, and have constrained, no-contact family visits. Still, Sligh

testified that violence is more limited on death row where prisoners spend their time either

behind bars or restrained.

       At no point did Wood’s counsel object to Sligh’s testimony. Instead, on cross-

examination, counsel highlighted the danger of prison life in the general population.

Counsel asked whether Wood’s small stature and race (Wood is white) would be “strikes”

against him in the general population, and Sligh agreed that Wood’s “safety would be at

the highest it could be” if placed on death row. J.A. 350.

       Four other State witnesses testified about the day of the crime and Wood’s arrest.

One officer talked about his experience as a first responder. Another recounted being shot

in the face by Wood during the pursuit. A third spoke on Wood’s apparent lack of remorse

after being captured. And the victim whose truck Wood stole discussed being hijacked at

gunpoint.


       1
           We refer to such testimony as “prison-conditions evidence.”

                                              4
       The State concluded by calling Misty Nicholson, Trooper Nicholson’s widow, who

recounted their relationship and the lasting impact of Nicholson’s death. Mrs. Nicholson

told the jury about how they “grew up together” and married after five years of dating. J.A.

392. She described how they once “planned to have children” but now she “come[s] home

to an empty house.” J.A. 394–95. “Every aspect of [her] life ha[d] been changed.” J.A.

394.

       Mrs. Nicholson also related how Nicholson’s death was “really difficult” for his

parents. J.A. 393. She said Nicholson’s father was “not in the best . . . health,” and the

death “put a real strain on h[im].” J.A. 394. Finally, she detailed the day Nicholson died

and how she arrived at the hospital to find him gone. “From that point on [she] had to live

with what happened.” J.A. 398.

       Wood then presented his mitigation case, focusing on his mental health issues (and

their root causes) and his adaptability to confinement. He offered expert testimony from a

social worker and a psychiatrist, who both examined Wood and agreed that he suffered

from paranoid-personality disorder. Wood’s psychiatrist went further, diagnosing him

with bipolar disorder. And when considered with his hallucinations and delusions of

grandiosity, the psychiatrist said Wood exhibited symptoms of psychosis.

       The State called its own forensic psychiatrist in rebuttal, who had evaluated Wood

and reviewed his medical records. Contrary to Wood’s experts, the State’s psychiatrist

testified that Wood suffered only from an antisocial personality disorder and substance-

abuse issues. As support, he noted Wood’s psychiatric evaluation conducted at the jail just



                                             5
days after Nicholson’s murder, which found no mental illness other than an antisocial

personality disorder.

       Wood’s adaptability-to-confinement presentation proceeded in two parts. First, he

offered video footage of his good behavior in jail over the previous fourteen months.

Second, he called James Aiken, a former South Carolina prison warden, as an expert to

testify to Wood’s “future prison adaptability” and a “risk assessment of prisoners.” J.A.

468–69.

       Aiken briefly explained his impression that Wood was “compliant to orders” based

on his review of prison records and an interview of Wood. J.A. 470. Given Wood’s

cooperative and nonviolent behavior in prison, Aiken opined Wood would pose no risk to

prison staff if confined for the rest of his life.

       Most of Aiken’s testimony, however, compared life in the general population of a

maximum-security prison (where Wood would serve a life sentence) versus death row—

i.e., prison conditions. Though a layperson might think an inmate is better off in the general

population, Aiken said, “that’s not necessarily the case.” J.A. 473. A death row inmate

gets “peace and quiet” in their single cell, while general-population inmates are “dealing

with [multiple] security threat groups.” Id.

       Aiken explained such threats in the general population came from “predator

groups,” which he defined as “people that are constantly trying to take control of you. . . .

people that have killed over and over and over again.” Id. And Aiken agreed that Wood’s

size and race would make him an “easier target” and “more likely to be subjected to persons



                                                 6
inflicting violence upon him” in the general population. J.A. 475. A life sentence would

be “very difficult for [Wood],” according to Aiken. J.A. 476.

       At closing, the State featured the prison-conditions evidence. It argued that a life

sentence wouldn’t be “serious business for . . . Wood.” J.A. 599. That’s because “going

to prison is like being in a big city – in a little city. You’ve got a restaurant. . . . You get

contact visits with your family. . . . You’ve got a social structure. You’ve got freedom of

movement. . . . Thirty or forty acres to live in. [You can w]atch ball games on the T.V.”

J.A. 599–600. The State told the jury that life in prison for Wood would be “a change of

address and nothing more.” J.A. 600.

       Wood’s counsel didn’t object. Instead, counsel challenged Sligh’s framing of prison

as “soft.” J.A. 614. And counsel referred to Aiken’s testimony, explaining that “prisons

contain violent, dangerous people for long periods of time.” J.A. 616.

       The case went to the jury. On the second day of deliberations, the jury asked to

review the competing psychiatrists’ testimony. After having this testimony played back,

the jury informed the court of an eleven-to-one deadlock. The court gave the jury a

modified Allen 2 charge, instructing them to continue deliberations. The next morning, the

jury returned a verdict of death.

       The Supreme Court of South Carolina affirmed Wood’s convictions and sentence

on direct appeal. State v. Wood, 607 S.E.2d 57, 62 (S.C. 2004), cert. denied, 545 U.S. 1132

(2005).


       2
           Allen v. United States, 164 U.S. 492 (1896).

                                               7
                                             C.

       Wood filed for postconviction relief in state court. Among several issues, Wood

raised ineffective assistance of his trial counsel for their failure to object to the State’s

introduction and use of prison-conditions evidence at the penalty phase.

       The state postconviction court held an evidentiary hearing at which Wood’s trial

counsel testified. Mauldin, lead trial counsel, said he had no strategic reason for failing to

object to the State’s prison-conditions evidence and the use of such evidence in closing.

While Mauldin first suggested that he thought Sligh would testify only about adaptability-

to-confinement evidence, the State on cross refreshed his memory with the trial transcript.

Mauldin had expressly decided not to object to Sligh’s “conditions of confinement”

testimony after huddling with the rest of the defense team.

       Bannister and Richey also testified. Both agreed that they knew of no strategic

reason not to object to the evidence but that such an objection was Mauldin’s to make.

       The state court dismissed Wood’s petition. On the prison-conditions evidence, it

analyzed South Carolina case law to explain why such evidence is “problematic.” J.A.

1217. And applying Strickland, 3 the court found Wood’s counsel were deficient for not

objecting to the evidence. But that deficiency didn’t prejudice Wood. Because there was

a “relative equality of presentation” on the improper-but-admitted evidence, the state court

determined that there was no reasonable probability of a different result when considering

the admissible evidence. J.A. 1226.


       3
           Strickland v. Washington, 466 U.S. 668 (1984).

                                              8
       Wood appealed, but the Supreme Court of South Carolina declined review.

                                               D.

       Wood then petitioned for federal habeas relief in the District of South Carolina. 4 He

raised a host of issues, including his trial counsel’s failure to object to the prison-conditions

evidence. The State moved for summary judgment. A magistrate judge recommended

granting the State’s motion.

       Applying 28 U.S.C. § 2254(d)’s review standard to Wood’s Strickland claim on the

prison-conditions evidence, the magistrate judge agreed that “admission of an arbitrary

factor, such as conditions of confinement, may invite prejudice.” Wood v. Stirling, No. 12-

cv-3532, 2018 WL 4701388, at *21 (D.S.C. Oct. 1, 2018). Still, she found that “nothing

in federal jurisprudence requires a finding that admission of evidence of conditions of

confinement prejudiced [Wood].” Id.

       The magistrate judge determined the state postconviction court had properly applied

Strickland when it weighed the prison-conditions evidence’s impact on the verdict. Wood

had also questioned the state court’s reliance on the aggravated facts of his crime while

ignoring the jury’s long deliberations. But the magistrate judge found no evidence tying

the jury’s deadlock to the admission of prison-conditions evidence or to mitigating

evidence that the state court didn’t consider.




       4
         The federal proceedings were stayed while Wood pursued a second postconviction
petition in state court. The state court granted summary judgment against Wood on his
second petition, finding it improperly successive and untimely.

                                                 9
       Wood objected to the magistrate judge’s report and recommendation. The district

court, however, overruled those objections. Wood v. Stirling, No. 12-cv-3532, 2019 WL

4257167, at *12–14 (D.S.C. Sept. 9, 2019).

       On the prison-conditions evidence, the district court agreed that the state court had

properly applied Strickland by examining the evidence’s prejudicial effect. Rejecting

Wood’s other objections, the district court found that no Supreme Court precedent required

a court to consider the length of jury deliberations in a Strickland-prejudice analysis. Nor

was the district court persuaded that the State’s repetition of the prison-conditions evidence

in closing needed to be considered, either. The district court accordingly entered judgment

for the State.

       We granted a certificate of appealability on the Strickland claim.



                                             II.

       Wood argues that the state postconviction court’s refusal to grant relief on his claim

that counsel were ineffective for failing to object to the prison-conditions evidence was

either an unreasonable application of the Supreme Court’s Strickland line of cases or based

on an unreasonable determination of the facts. We review the district court’s denial of

habeas relief de novo. Owens v. Stirling, 967 F.3d 396, 410 (4th Cir. 2020). And because

the state court adjudicated Wood’s claim on the merits, we review that denial through the

highly deferential lens required by the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”). See 28 U.S.C. § 2254(d).

       We conclude that Wood fails to meet AEDPA’s stringent bar for relief.

                                             10
                                              A.

       Under AEDPA, we may grant habeas relief on a claim that a state postconviction

court rejected on the merits only when the decision: (1) “was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme

Court,” 28 U.S.C. § 2254(d)(1); or (2) “was based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceeding,” id. § 2254(d)(2).

       Under § 2254(d)(1), a state court’s application of Supreme Court precedent is

unreasonable “when the court identifies the correct governing legal rule from the Supreme

Court’s cases but unreasonably applies it to the facts of the particular state prisoner’s case.”

Owens, 967 F.3d at 411 (cleaned up). “[A]n unreasonable application of federal law is

different from an incorrect or erroneous application of federal law.” Williams v. Taylor,

529 U.S. 362, 412 (2000). In other words, we may not grant relief if “it is possible

fairminded jurists could disagree” that the state court’s decision conflicts with Supreme

Court precedent. Harrington v. Richter, 562 U.S. 86, 102 (2011).

       Under § 2254(d)(2), a state court’s decision is based on an unreasonable

determination of the facts when there “is not merely an incorrect determination, but one

‘sufficiently against the weight of the evidence that it is objectively unreasonable.’” Gray

v. Zook, 806 F.3d 783, 790 (4th Cir. 2015) (quoting Winston v. Kelly, 592 F.3d 535, 554

(4th Cir. 2010)). We presume the state court’s factual findings are sound unless the

petitioner “rebuts the ‘presumption of correctness by clear and convincing evidence.’”

Miller-El v. Dretke, 545 U.S. 231, 240 (2005) (quoting 28 U.S.C. § 2254(e)(1)).



                                              11
       And “when a petitioner’s habeas corpus claim is based on alleged ineffective

assistance of counsel, we review the claim through the additional lens of Strickland and its

progeny.” Richardson v. Branker, 668 F.3d 128, 139 (4th Cir. 2012). “The AEDPA

standard and the Strickland standard are dual and overlapping, and we apply the two

standards simultaneously rather than sequentially.” Id.

       To succeed on an ineffective-assistance claim, a petitioner must show that (1)

“counsel’s performance was deficient”; and (2) “the deficient performance prejudiced the

defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984). Performance is deficient

if it falls below “an objective standard of reasonableness,” which is defined by “prevailing

professional norms.” Id. at 688. Prejudice means there is “a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 694. And a reasonable probability is one “sufficient to undermine

confidence in the outcome.” Id.

       “Surmounting Strickland’s high bar is never an easy task” for a habeas petitioner

seeking relief under § 2254(d). Richter, 562 U.S. at 105 (cleaned up). That’s partly

because “[t]he Strickland standard is a general one, so the range of reasonable applications

is substantial.” Id.; see Yarborough v. Alvarado, 541 U.S. 652, 664 (2004) (“[E]valuating

whether a rule application was unreasonable requires considering the rule’s specificity.

The more general the rule, the more leeway courts have in reaching outcomes in case-by-

case determinations.”).




                                            12
                                             B.

                                             1.

       The state postconviction court correctly identified Strickland as the appropriate

framework to address Wood’s claim. It found (as the State concedes) that defense counsel

were deficient for not objecting to the prison-conditions evidence. See Bowman v. State,

809 S.E.2d 232, 241 (S.C. 2018); State v. Plath, 313 S.E.2d 619, 627 (S.C. 1984). But the

state court also determined Wood couldn’t show prejudice from this deficiency.

       Wood argues that the state court’s application of Strickland’s prejudice test either

was objectively unreasonable or resulted in a decision based on an unreasonable

determination of the facts. We disagree.

                                             2.

       To assess Strickland prejudice in capital sentencing, “the question is whether there

is a reasonable probability that, absent the errors, the sentencer . . . would have concluded

that the balance of aggravating and mitigating circumstances did not warrant death.”

Strickland, 466 U.S. at 695. Wood framed that question for the state court in terms of his

counsel’s failure to object to the prison-conditions evidence. Thus, put differently, Wood

would have been “entitled to relief only if he [could] show that had the [prison-conditions

evidence] not been admitted, there is a reasonable probability that at least one juror would

have struck a different balance.” Powell v. Kelly, 562 F.3d 656, 668 (4th Cir. 2009)

(cleaned up).

       The state court held that Wood hadn’t shown “a reasonable probability of a different

result.” J.A. 1226. It compared the “extremely aggravated” facts of the case against

                                             13
Wood’s “limited” mitigation case. Id. Wood had done more than “merely murder[]

Trooper Nicholson,” the state court said, he wounded another officer and endangered

several civilians. Id. The state court also noted the “particularly moving” victim-impact

evidence and Wood’s prior criminal record. Id.

       As for Wood’s mitigation case, the state court explained Wood had called no family

members and presented only “relatively mild mental health testimony.” Id. That latter

evidence, the state court determined, showed that Wood didn’t suffer from psychosis or

delusion at the time of the offense, but had an antisocial personality disorder.

       On the prison-conditions evidence, the state court found the defense “was able to

score as many points if not more as the [State],” thereby neutralizing any prejudice. Id.

Wood’s counsel had elicited “how tough prison is, how [Wood] would be far more

susceptible to danger in general population than on death row, and how [Wood] would

likely be at the mercy of predator groups inside the general population of prison given his

small stature and older age.” Id.

       According to the state court, both sides “fully joined the issue” and achieved a

“relative equality of presentation.” Id. And “[g]iven the overwhelming evidence in

aggravation and the limited evidence in mitigation,” admission of the prison-conditions

evidence didn’t prejudice Wood. Id. By the same token, the state court found the closing

arguments didn’t change this outcome because both sides introduced prison-conditions

evidence and argued on the issue.




                                             14
                                             3.

       We recently examined a state court’s application of Strickland to the evidentiary

issue before us. In Sigmon v. Stirling, we denied habeas relief where a state court found

no reasonable probability that, but for defense counsel’s failure to object to prison-

conditions evidence at the penalty phase, the jury wouldn’t have imposed a death sentence.

956 F.3d 183, 193 (4th Cir. 2020), cert. denied, 141 S. Ct. 1094 (2021).

       There, defense counsel first elicited the improper evidence from its own expert. Id.

Concluding the petitioner hadn’t established prejudice, we found that “overwhelming and

uncontested evidence of aggravating circumstances” outweighed any potential harm from

the prison-conditions evidence. Id. Exclusion of such evidence “would have also excluded

parts of Sigmon’s mitigation case” since the petitioner opened the door on the topic through

his expert. Id.

       The Sigmon prejudice analysis informs our decision here. The state postconviction

court identified the “extremely aggravated” facts of Wood’s crime, along with his criminal

history and the “moving” victim-impact evidence, and then weighed the effect of the

prison-conditions evidence presented to the jury. J.A. 1226. Though Wood offered a

mitigation case based on his mental health, we don’t think it was unreasonable for the state

court to have found that the substantial aggravating evidence overcame that case. See, e.g.,

Morva v. Zook, 821 F.3d 517, 532 (4th Cir. 2016) (“Even the most sympathetic evidence

in the record about [the petitioner’s] troubled childhood and mental health does not

outweigh the aggravating evidence presented at trial.” (cleaned up)).



                                            15
       Wood’s counterarguments are unpersuasive. He first claims that the state court

“failed to appreciate the inherently prejudicial nature” of the prison-conditions evidence

and its “central role” in the State’s case. Appellant’s Br. at 24. To be sure, Sligh’s

testimony featured prominently in the State’s penalty case. Based on the transcript, Sligh’s

testimony made up more than half of the direct testimony elicited from the State’s six

penalty-phase witnesses.     J.A. 319–46, 352–59.       And the State highlighted Sligh’s

testimony in closing. By contrast, the defense’s questioning of Aiken made up less than a

fifth of the direct testimony it elicited from all its witnesses. J.A. 464–78.

       But the record convinces us that the state court did, in fact, appreciate the troubling

nature of the prison-conditions evidence. Before tackling the Strickland analysis, the court

examined South Carolina case law to explain why such evidence is “problematic” and thus

inadmissible. J.A. 1217. And, in a single sentence, it found Wood’s trial counsel were

deficient under Strickland for failing to object to the evidence.

       With that conclusion firmly in mind, the state court weighed the effect of the prison-

conditions evidence. It determined that there was a “relative equality of presentation by

both sides” on this evidence and that the defense “score[d] as many points if not more”

than the State. J.A. 1226.

       True, the prison-conditions evidence made up a disproportionate share of the new

evidence offered by the State during the penalty phase. But the state court found that

Wood’s counsel countered the State’s central premise through more efficient questioning.

What’s more, the defense opened the penalty phase by telling the jury that “life without

parole is perhaps a more punishing penalty.” J.A. 297. Taken altogether, the state court

                                              16
could reasonably conclude that the defense met its objective and scored enough points on

the prison-conditions evidence to nullify the State’s presentation.

       Though the state court didn’t reach Wood’s desired result, we can’t say it

unreasonably applied Strickland when it weighed the prison-conditions evidence and found

its effect on the verdict inconsequential. 5 At bottom, it’s precisely this type of inquiry the

Supreme Court asks habeas courts to engage in when assessing Strickland prejudice. See

Sears v. Upton, 561 U.S. 945, 955–56 (2010) (explaining that the prejudice inquiry should

be “probing and fact-specific” and will “necessarily require a court to ‘speculate’” on the

consequences of counsel’s errors).

       Wood’s challenges to the state court’s consideration of his mitigation evidence are

also unavailing. Wood argues the court “unreasonably substituted its own judgment

discounting [his] mitigation evidence” when considering his criminal history and mental

health evidence. Appellant’s Br. at 29. He also asserts that the court “unreasonably




       5
         Wood claims the state court’s weighing of the prison-conditions evidence can’t be
reconciled with the result in State v. Burkhart, 640 S.E.2d 450 (S.C. 2007), but that
argument misses the mark. In Burkhart, South Carolina’s high court, without conducting
a prejudice analysis, reversed a death sentence on direct review where the State had
introduced general prison-conditions evidence over the defendant’s timely objection. See
id. at 488. Though the defendant “attempted to counter” the State’s prison-conditions
evidence with his own, the court found the “entire subject matter injected an arbitrary factor
into the jury’s sentencing considerations” in violation of a state statute. Id. Even so, South
Carolina’s treatment of such evidence on direct review can’t control Wood’s collateral
Strickland claim, which requires him to establish prejudice. See Bowman, 809 S.E.2d at
246 (“Burkhart provides no support for Petitioner’s claims in this matter, as this is a
[postconviction relief] claim, which is evaluated under the two-pronged approach of
Strickland[.]”).

                                              17
conflated” Aiken’s adaptability and prison-conditions testimony. Appellant’s Br. at 31.

We disagree.

       For starters, the state court’s order shows it considered both Wood’s criminal history

and his mental health evidence. On Wood’s criminal history, the court specifically noted

his prior record and time spent in prison. It’s true, as Wood argues, that the court didn’t

mention the nonviolent nature of his past crimes or his good behavior while in prison. But

that the court wasn’t persuaded by this evidence is understandable when considered in

context. After all, it assessed Wood’s criminal history just after recounting the violent facts

of his murder conviction.

       Similarly, we reject Wood’s contention that the state court unreasonably discounted

his mental health evidence. The court found the evidence “relatively mild” because there

were no “findings of psychosis or delusion at the time of the offense.” J.A. 1226. This

conclusion is supported by the State’s expert psychiatrist, who said Wood exhibited no

mental illness apart from substance abuse and an antisocial personality disorder.

       The State’s expert explained how he had relied on another psychiatrist’s evaluation

of Wood just days after Nicholson’s murder that revealed neither psychosis nor delusion.

So, while Wood’s expert psychiatrist attested that he suffered from symptoms of

psychosis—even at the time of the offense—the record provides ample support for the state

court’s decision to instead credit the State’s evidence. 6 See Walters v. Martin, 18 F.4th


       Wood’s claim that the state court’s treatment of his mental health evidence violated
       6

Tennard v. Dretke also fails. See 542 U.S. 274, 284 (2004) (explaining that mitigation
evidence need not bear any “nexus to the crime” to be considered). The court didn’t

                                              18
434, 444 (4th Cir. 2021) (“We defer to the state court’s credibility finding [when] we

perceive no stark and clear error with it.” (cleaned up)).

       Nor do we think the state court unreasonably conflated Aiken’s adaptability and

prison-conditions testimony. Wood points to the court’s statement that “[h]ad counsel

objected to the State’s evidence on the issue, it would not have been allowed to make its

own points along these lines as well.” J.A. 1226. Wood claims the court treated Aiken’s

adaptability testimony (which is admissible 7) as equivalent to the prison-conditions

evidence (which isn’t).

       There’s no dispute that Wood would have been able to present evidence on his

adaptability to prison, regardless of the introduction of prison-conditions evidence. But

the state court never said otherwise. It said only that Wood wouldn’t have been able to

make his points “on the issue”—the “issue” being “conditions of confinement.” Id.

(emphasis added). And other portions of the court’s order show that it understood Aiken

testified on Wood’s “mentality” and that he’d be “adaptable to prison.” See J.A. 1162,

1178. In short, we find no indication that the state court conflated Aiken’s testimony in

the manner Wood suggests, much less that it did so unreasonably. 8



disregard Wood’s mental health evidence by finding it “relatively mild.” See J.A. 1226.
Rather, the court’s finding informs the weight it gave to Wood’s evidence when tempered
by the State’s rebuttal expert.
       7
           See Skipper v. South Carolina, 476 U.S. 1, 7 (1986).
       8
          Having found the state court reasonably considered the mitigation and prison-
conditions evidence, we conclude Wood’s claims that the court unreasonably focused on
the facts of his crime and the victim-impact evidence are of no moment.

                                              19
         Finally, Wood contends the state court failed to reasonably apply Strickland because

it didn’t acknowledge that the jury deliberated over three days and, at one point, appeared

deadlocked. According to Wood, this shows that “even a tiny fraction less on the

aggravating side of the scale could have made a difference” in the verdict. Appellant’s Br.

at 35.

         Indeed, we’ve held that the significance of evidence can be “further heightened”

when considering the reasonableness of a Strickland application if a jury is “initially

deadlocked on whether to impose the death penalty.” Williams v. Stirling, 914 F.3d 302,

319 (4th Cir. 2019). Wood’s reliance on Williams thus seems apt on its face.

         Yet there’s good reason why the jury’s deadlock is not as telling as Wood suggests.

Just before the jurors informed the court that they were deadlocked, they asked to rehear

the testimony of the expert psychiatrists. This request suggests that the mental health

evidence led to the impasse, not the prison-conditions evidence. Given that there’s another

reasonable explanation for the jury’s indecision having nothing to do with counsel’s

effectiveness, we won’t fault the state court for not expressly considering the jury’s

deadlock in its prejudice analysis.



                                             III.

         In sum, the state postconviction court properly applied Strickland to Wood’s

ineffective-assistance claim, and in doing so, it wasn’t unreasonable in finding no

reasonable probability that, but for trial counsel’s errors, the jury wouldn’t have sentenced

Wood to death. The district court’s judgment is therefore

                                              20
     AFFIRMED.




21